Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-15-00409-CV

                                   Larry Dean DAVIS,
                                        Appellant

                                            v.

                             Ann-Marie ROBERTS-DAVIS,
                                       Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-10500
                        Honorable Richard Price, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of this appeal are taxed against Appellant Larry Dean Davis.

      SIGNED September 2, 2015.


                                             _________________________________
                                             Patricia O. Alvarez, Justice